      Case: 4:21-cv-00110-JMB Doc. #: 1 Filed: 01/28/21 Page: 1 of 6 PageID #: 1




                               UNITED STATES DISTRICT
                            EASTERN DISTRICT OF MISSOURI
                                 EASTERN DISTRICT

ST. LOUIS COUNTRY CLUB,                         )
                                                )
               Plaintiff,                       )
vs.                                             )
                                                )
SYZYGY GLOBAL, INC.,                            )
                                                )    Case No.:
Serve: United States Corporation                )
       Agents, Inc.                             )
       5575 S. Semoran Blvd., Suite 36          )
       Orlando, FL 32822                        )
                                                )
               Defendant.                       )

                                           COMPLAINT

         COMES NOW Plaintiff St. Louis Country Club, by and through counsel, and for its

Complaint, states:


                                PARTIES TO THIS ACTION

         1.    Plaintiff St. Louis Country Club, (“Plaintiff”) is a Missouri nonprofit corporation

with its principal place of business at 400 Barnes Road, St. Louis, Missouri 63124.

         2.    Defendant Syzygy Global, Inc. (“Defendant”) is a Florida Profit Corporation

with its principal place of business at 161 Commerce Road, Suite 1, Boynton Beach, Florida

33426.

                                JURISDICTION AND VENUE

         3.    Federal diversity jurisdiction exists under 28 U.S.C. § 1332 because there is

complete diversity of citizenship between the parties and the amount in controversy, exclusive of

interests and costs, exceeds $75,500.00.

         4.    Venue is proper in the Eastern District of Missouri under 28 U.S.C. § 1391
    Case: 4:21-cv-00110-JMB Doc. #: 1 Filed: 01/28/21 Page: 2 of 6 PageID #: 2




because the substantial part of the events giving rise to the claim were located in this district.

                                    STATEMENT OF FACTS

       5.       On or about September 17, 2019, Defendant presented to Plaintiff a Commercial

Proposal (the “Agreement”), in which Defendant offered to provide certain design and

installation services for Plaintiff (the “Services”), and to provide certain materials and products

for Plaintiff (the “Materials”), as more fully described in the Agreement and herein. A copy of

the Agreement is attached as EXHIBIT A (“Ex. A”) and incorporated by reference.

       6.       On or about October 4, 2019, Plaintiff accepted and executed the Agreement.

Ex. A, p. 14.

       7.       Pursuant to the Agreement, Defendant agreed to provide and install a louvered

roof system in conjunction with a construction project on Plaintiff’s property (the “Project”).

Ex. A, p. 4.

       8.       The Project was intended to construct an outdoor dining area.

       9.       Plaintiff intended to use the outdoor dining area to seat and serve patrons during

and after the time when indoor dining was limited and/or forbidden because of public health

orders relating to a pandemic.

       10.      Pursuant to the Agreement, Defendant agreed to provide site surveys to Plaintiff’s

Project Manager (as defined in the Agreement). Id.

       11.      The Agreement provided 180-days for the provision of Materials. Ex. A, pg. 5.

       12.      Pursuant to the Agreement, and upon execution of the Agreement, Plaintiff paid

to Defendant a $132,000 deposit, which represented 50% of the total Agreement price charged

by Defendant for the Materials and Services to be provided. Ex. A, p. 9.

       13.      The scheduled start of installation of the Materials was May 1, 2020.



                                                  2
    Case: 4:21-cv-00110-JMB Doc. #: 1 Filed: 01/28/21 Page: 3 of 6 PageID #: 3




       14.     Defendant did not commence installing the Materials on May 1, 2020.

       15.     The Agreement also required Defendant to provide structural details of the

Materials to Plaintiff. Ex. A, p. 4.

       16.     Defendant did not timely provide the required structural details to Plaintiff.

       17.     Defendant’s failure to timely provide the structural details caused the Project to be

delayed.

       18.     From approximately March 2020 to the present, Plaintiff and its agents have

communicated with Defendant on numerous occasions regarding Defendant’s failure to provide

Materials and Services to Plaintiff as required under the Agreement.

       19.     Defendant continued to give assurance that it would fulfill its promises under the

Agreement as late as September 14, 2020.

       20.     Despite Plaintiff’s performance of its obligations under the Agreement, Defendant

has failed and refused to provide any Materials or to perform any Services.

       21.     Due to Defendant’s failure to provide the Materials and Services, Plaintiff had to

retain another contractor to provide the Materials and the Services for the Project that it had

already paid Defendant to provide.

       22.     The cost of the subsequent vendor’s services exceeds the amount that Plaintiff

would still owe Defendant under the Agreement, if Defendant had performed under the

Agreement.

       23.     Because of Defendant’s failure to provide the Materials and Services, the Project

has not been completed.

       24.     If the Project had been completed without delay in Defendant’s performance

under the Agreement, Plaintiff would have been able to seat patrons at the outdoor dining facility



                                                 3
    Case: 4:21-cv-00110-JMB Doc. #: 1 Filed: 01/28/21 Page: 4 of 6 PageID #: 4




during times when indoor dining was limited or forbidden by public health orders.

        25.     Because the Project was not timely completed, Plaintiff was unable to seat patrons

at the outdoor facility.

        26.     If Plaintiff had been able to seat patrons at the outdoor dining facility, Plaintiff

would have realized additional revenue.

        27.     Due to the delay in completing the Project, Plaintiff lost revenue it otherwise

would have realized from seating patrons outside.

                                        COUNT I
                                   BREACH OF CONTRACT

        28.     Plaintiff incorporates Paragraphs 1-27 of the Complaint herein by reference.

        29.     Pursuant to the Agreement, Plaintiff agreed to pay Defendant to provide Materials

and to perform Services.

        30.     Plaintiff performed its payment obligations and complied with all requirements of

the Agreement.

        31.     Despite repeated demands by Plaintiff for the provision of the Materials and the

performance of the Services, Defendant has failed and refused to provide the Materials or to

perform the Services owed to Plaintiff, in breach of Defendant’s obligations under the

Agreement.

        32.     As a result of Defendant’s failure to perform in accordance with the Agreement,

Plaintiff has suffered damages, including, but not limited to, the deposit paid by Plaintiff to

Defendant, which Defendant has refused to return, and further damages as a result of the

Project’s delay.

        33.     Plaintiff has been further damaged due to the lost revenue that Plaintiff otherwise

would have realized from the Project absent Defendant’s delay in providing the Services and the

                                                 4
   Case: 4:21-cv-00110-JMB Doc. #: 1 Filed: 01/28/21 Page: 5 of 6 PageID #: 5




Materials, which deprived Plaintiff of the opportunity to earn income by providing an outside

dining venue for its members during a pandemic.

       34.     Plaintiff has been further damaged due to the cost of cover in having to retain

another contractor for the Project to do what Defendant had promised to do in the Agreement.

       35.     Pursuant to the terms of the Agreement, Plaintiff is entitled to recover reasonable

attorneys’ fees from Defendant.

       WHEREFORE, Plaintiff St. Louis Country Club respectfully prays for a judgment in its

favor against Defendant Syzygy Global, Inc. in an amount greater than $75,0000.00, for its

attorneys’ fees and costs, and for such other relief as this Court deems just and proper.

                                        COUNT II
                                   UNJUST ENRICHMENT

       36.     Plaintiff incorporates Paragraphs 1-35 of the Complaint herein by reference.

       37.     As required by the Agreement, upon execution, Plaintiff paid Defendant a

$132,000 deposit, which represented 50% of the total Agreement price charged by Defendant

for the Materials and Services to be provided.

       38.     To date, Defendant has failed and refused to provide the Materials or to perform

the Services required under the Agreement.

       39.     In retaining the deposit paid by Plaintiff without provision of the Materials and

performance of the Services, Defendant was unjustly enriched and retained benefits at the

expense of Plaintiff.

       40.     It would be unjust and inequitable for Defendant to retain the deposit without

providing the Materials and performing the Services owed to Plaintiff.

       41.     Defendant acted in bad faith by retaining the deposit without having provided the

Materials or the Services, and while giving false assurances that it would perform.

                                                 5
    Case: 4:21-cv-00110-JMB Doc. #: 1 Filed: 01/28/21 Page: 6 of 6 PageID #: 6




        42.    Defendant has been unjustly enriched by the amount of the deposit paid by

Plaintiff.

        WHEREFORE, Plaintiff St. Louis Country Club respectfully prays for a judgment in its

favor against Defendant Syzygy Global, Inc. in the amount of $132,000.00, for its attorneys’ fees

and costs, and for such other relief as this Court deems just and proper.



DATED: January 28, 2021                              Respectfully submitted,



                                                     By: /s/ Matthew S. Shorey
                                                         Matthew S. Shorey              47861(MO)
                                                         F. Scott Galt                  56548(MO)
                                                         Armstrong Teasdale LLP
                                                         7700 Forsyth Blvd., Suite 1800
                                                         St. Louis, Missouri 63105
                                                         Telephone: 314.621.5070
                                                         Fax: 314.621.5065
                                                         mshorey@atllp.com
                                                         sgalt@atllp.com

                                                         ATTORNEYS FOR PLAINTIFF
                                                         ST. LOUIS COUNTRY CLUB




                                                 6
